Name: Council Regulation (EEC) No 1988/84 of 9 July 1984 on the provisional application of an Arrangement in the form of an exchange of letters between the European Economic Community and the Government of Canada on the establishment of a scientific observation programme in the Regulatory Area of the NAFO Convention
 Type: Regulation
 Subject Matter: world organisations;  European construction;  research and intellectual property;  fisheries
 Date Published: nan

 13 . 7 . 84 Official Journal of the European Communities No L 186/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 1988/84 of 9 July 1984 on the provisional application of an Arrangement in the form of an exchange of letters between the European Economic Community and the Government of Canada on the establishment of a scientific observation programme in the Regu ­ latory Area of the NAFO Convention THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Article 1 The Arrangement in the form of an exchange of letters between the European Economic Community and the Government of Canada on the establishment of a scientific observation programme in the Regula ­ tory Area of the NAFO Convention shall be pro ­ visionally applied. The text of the Arrangement is attached to this Regu ­ lation. Article 2 Scientific observation in the Regulatory Area of the NAFO Convention shall be governed by the programme, the text of which is set out in the Annex to the Arrangement. Having regard to the Treaty establishing the European Economic Community, and in particular Article 103 thereof, Having regard to the proposal from the Commission, Whereas the European Economic Community and Canada have held consultations concerning the establishment of a scientific observation programme to improve scientific knowledge of the state of the fish stocks in the NAFO Regulatory Areas ; whereas, as a result of these consultations, the two Parties have agreed on the text of an Arrangement in the form of an exchange of letters, the purpose of which is to establish such a programme ; Whereas it is for the Community to ensure that the provisions of the Arrangement between the Commu ­ nity and Canada are respected by vessels flying the flag of a Member State of the Community ; Whereas the necessary conservation and management measures to be adopted for the NAFO Regulatory Area are dependent upon the collection of scientific data ; Whereas, under these conditions, it is appropriate, in order to avoid any disruption in the supply of fishery products, to apply the Arrangement on a provisional basis, pending its conclusion ; Whereas for that reason the provisional application of the Arrangement should be approved, subject to a defi ­ nitive decision being taken on the basis of Article 43 of the Treaty, Article 3 Vessels flying the flag of a Member State of the Community shall be required to accept on board, for the duration of their fishing activities in the Regula ­ tory Area of the NAFO Convention, a Canadian scien ­ tific observer, in accordance with the conditions set out in the Arrangement. Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. No L 186/2 Official Journal of the European Communities 13 . 7. 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 July 1984. For the Council The President A. DUKES